Russell, C. J.
1. It is not necessary, in the trial of one prosecuted under the provisions of section 116 of the Penal Code, to show that a demand was made that the defendant furnish sufficient food and clothing for the needs of his child-alleged to have been deserted by him. The law imposes upon the father the duty of providing for his child, and evidence as to whether demand was made that this be done is not material.
2. The instructions of which complaint is made in the first and second-grounds of the amendment to the motion for a new trial state correct principles of law, and the court did not err in giving these instructions to the jury.
3. There was evidence to support the verdict. The jury believed this evidence, and the court approved their finding. In the absence of material error in the trial of such a ease this court will not interfere with the judgment. Judgment affirmed.
Accusation of abandonment of child; from city court of St. Marys — Judge McElreath. March 13, 1915.
David 8. Atkinson, for plaintiff in error.
8. G. Townsend, solicitor, contra.